DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/29/2022 in response to Office Action 4/29/2022 and Advisory Action 8/16/2022 have been fully considered but they are not persuasive for at least the following reason:
Regarding amended claim 1, Applicant argues that since Ammann is directed toward removal of the sealing film, the sealing film of Ammann cannot remain sealed to the container after the sealing film is detached from the closure panel of the cap when the cap is unscrewed (page 6, para 3). Examiner thanks Applicant for their focused response, but disagrees. While the knife of Ammann of the embodiment in Figure 9 (page 7) is no longer interpreted as anticipating the claim, the examiner points out that at least the lowermost layer of the sealing film does remain as claimed, as additionally disclosed in Ammann. Please see a detailed analysis in the rejection below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 2011155687 issued to Ammann (hereinafter “Ammann”).
Regarding claim 1, Ammann teaches a container lid (Figure 13, screw cap 7; examiner further notes that [0073] the second embodiment “in FIGS. 13 to 15...are designated by the same reference numerals” as the first embodiment FIGS. 1-12) comprising: 
  a closure panel (Figure 13, top section 8) comprising an inside surface (inner surface 21) and an outside surface (outside surface of 8); 
  a container fastening portion (sleeve section 9); and 
  a liner (sealing film 14) comprising one or more layers ([0078] “sealing film…constructed of two layers”; Figure 15, 26 and 27; wherein examiner notes that two layers is sufficient for both one or more layers), 
      connected to the inside surface of the closure panel (shown in Figure 13 where both layers are connected to inner surface 21 of top 8 through layer 33), 
      wherein the liner or at least a lowermost layer of the liner is detachable from the closure panel to remain sealed to the container after detaching from the closure panel (examiner chooses “a lowermost layer”; the lowermost layer of the sealing film remains sealed to the container after unscrewing, wherein said unscrewing is when the film detaches from the cap; 
[0074] when the sealing film is partially detached from the container the film is also sealingly attached to the rim of the container, therefore the film is partially detached from the closure panel; further evidenced in where [0075] the sealing film is only partially entrained to the top section of the cap, meaning the top of the film is entrained upon unscrewing, which causes at least the lowermost layer of the film to remain), 
    wherein said container lid comprises a resilient portion (see annotated figure) located between said closure panel and said container fastening portion.

    PNG
    media_image1.png
    487
    432
    media_image1.png
    Greyscale

Regarding claim 2, Ammann further teaches wherein said liner (sealing film 14) or said lowermost layer (examiner chooses ‘or’ liner) is releasably connected to the closure panel (Figure 13, top section 8) by way of an adhesive (Figure 13, intermediate layer 33 [0075] consisting of a glue; examiner notes that top section 8 begins in a released unscrewed state ([0011] sealing film 14 is inserted into screw cap 7 and subsequently screwed onto the neck)).

Regarding claim 3, Ammann further teaches wherein said liner (sealing film 14) or lowermost layer (examiner chooses ‘or’ liner) of said liner comprises a metal layer ([0078] “sealing film 14…can be composed of…aluminum”).

Regarding claim 4, Ammann further teaches wherein said metal layer ([0078] “sealing film 14…can be composed of…aluminum”) comprises an aluminium layer.

Regarding claim 5, Ammann further teaches wherein said aluminium layer ([0078] “sealing film 14…can be composed of…aluminum”) comprises a polymer coated aluminium layer ([0004] aluminum foils have a coating of specific polymers HDPE, PE, or PET ([0030] composed of PE, aluminum)).

Regarding claim 6, Ammann further teaches wherein said resilient portion (see annotated Figure 13) is in the form of a resilient rim (lid rim portion of resilient portion, see annotated Figure 13) located between said closure panel (Figure 13, top section 8) and said container fastening portion (sleeve section 9).

Regarding claim 7, Ammann further teaches wherein said rim (rim structure inside resilient portion, see annotated Figure 13) comprises a double-walled (two walls shown within resilient portion in annotated Figure 13; examiner further notes the reference’s cross section shape likeness to applicant’s rim 15 in Figure 1; where it is further noted that applicant does not show another ‘double-walled’ configuration, and explicitly discloses “not shown”, specification page 12, line 4) rim comprising spaced apart first and second walls (first wall left side, second wall right side).

Regarding claim 8, Ammann further teaches wherein a portion (curved portion on top of the walls, within resilient portion shown in annotated Figure 13) of said rim protrudes above a periphery (circumferential periphery of top section 8, located at the base of the first wall of the resilient portion (shown in annotated Figure 13)) of an upper surface (upper outside surface of 8) of the closure panel (Figure 13, top section 8).

Regarding claim 9, Ammann further teaches wherein said rim (rim structure inside resilient portion, see annotated Figure 13) is integrally formed (clearly shown as directly connected without joints by the cross section shown in Figure 13; In addition, [0089] states injection-molded, interpreted as integrally made) with said fastening portion (sleeve section 9) and said closure panel (Figure 13, top section 8).

Regarding claim 10, Ammann further teaches wherein said fastening portion (sleeve section 9) comprises fastening means (Figure 13, female thread 6 (used with male thread 4).

Regarding claim 11, Ammann further teaches wherein said fastening means (Figure 13, female thread 6 (used with male thread 4)) comprises a bayonetted connection, a snap-fit connection, a threaded connection (examiner chooses ‘or’ threaded connection; Figure 13, female thread 6) or a resilient clamp.

Regarding claim 12, Ammann further teaches wherein the liner (sealing film 14) comprises 
  a laminated liner ([0014] lamination of the sealing film 14) comprising at least 
  an upper layer (Figure 15, layer 27; examiner notes further detail with ‘lower layer’ rejection next) and at least a lower layer (Figure 15, layer 26; Please note the applicant has not defined specific axes where lower and upper are definitive. Without a reference frame of top or bottom, a variety of attitudes including in this case ‘flipping over’ is interpreted by the examiner. Therefore, sealing film 14 can reasonably be regarded as having layer 26 as a lower layer), 
  said upper layer is at least partially moulded ([0075] sealing film is partially entrained as cap 7 with inner surface 21 is screwed down; entrained meaning ‘to incorporate into’, as in ‘take on the shape of’) into the inside surface (inner surface 21) of said closure panel (Figure 13, top section 8) and said lower layer is releasably connected to said upper layer ([0013] sealing film has been surface-to-surface bonded, to connect [0014] via wax, a material known to release, thereby being releasably connected).

Regarding claim 13, Ammann further teaches wherein said lower layer (Figure 15, layer 26) is releasably connected to said upper layer (Figure 15, layer 27) by way of an adhesive layer (the surface-to-surface bond that goes between the two layers is [0014] “used as an adhesive”).

Regarding claim 14, Ammann further teaches wherein said adhesive layer ([0014] “used as an adhesive”, in the surface-to-surface bond) comprises an adhesive material ([0014] a “sealing wax…used as an adhesive”) selected from a lacquer, wax (examiner chooses ‘or’ a wax; [0014] sealing wax), polyolefin or a combination thereof.

Regarding claim 15, Ammann further teaches wherein said lower layer (Figure 15, layer 26) comprises a metal layer ([0078] “layer 26…composed of aluminum”).

Regarding claim 16, Ammann further teaches wherein said metal layer ([0078] “layer 26…composed of aluminum”) comprises an aluminium layer (see ‘metal layer’).

Regarding claim 17, Ammann further teaches wherein said aluminium layer (see ‘metal layer’ in claim 16 rejection) comprises a polymer coated aluminium layer ([0004] aluminum foils have a coating of specific polymers HDPE, PE, or PET ([0030] composed of PE, aluminum)).

Regarding claim 18, Ammann further teaches wherein said upper layer ([0014] lamination composed of polyethylene (PE)) comprises material selected from 
  a polymeric substrate (examiner chooses ‘or’ a polymeric substrate; see ‘upper layer’ where polyethylene is a polymer), resin or a combination thereof (examiner further notes, [0014] “…or a combination of…”).

Regarding claim 19, Ammann further teaches wherein said polymeric substrate (see ‘polymeric substrate’ in claim 18 rejection) comprises polyethylene (see ‘upper layer’ in claim 18 rejection).

Regarding claim 20, Ammann teaches a method ([0089] injection-molded; examiner notes that while this method is specifically referenced for another embodiment of the screw cap as ‘screw cap 70’, it is reasonable to interpret other disclosed embodiments also being injection-molded) of manufacturing a container lid (screw cap 7) as claimed in claim 1, the method comprising the steps of:
  a) introducing the closure panel (Figure 13, top section 8) having the liner (sealing film 14) connected to the inside surface (inner surface 21) thereof into a mould cavity (Examiner notes that any molded part (i.e. screw cap) with a cavity definitely possesses a direct mold cavity in order to shape the part; as known by [0089] injection-molding; and further evidenced by applicant-disclosed “Stage 5…standard injection moulding system”, specification page 17, line 13; In addition, applicant does not show ‘a mould cavity’ in the drawings); and 
  b) moulding (see ‘method’ injection-molded rejection above) the fastening portion (sleeve section 9) around the closure panel such that the closure panel is integrated (clearly shown as integrated by the cross section view in Figure 13; examiner notes [0089] injection-molded, means integrally made screw cap portions 6, 8, 9) with the fastening portion (sleeve section 9).

Regarding claim 21, Ammann further teaches wherein the resilient portion (see annotated Figure 13) of the lid (screw cap 7) comprises part of the closure panel (Figure 13, top section 8) and step 
  (b) comprises moulding (see ‘method’ injection-molded rejection in claim 20) the fastening portion (sleeve section 9) to the resilient portion (see annotated Figure 13).

Regarding claim 22, Ammann further teaches wherein the resilient portion (see annotated Figure 13) of the lid is formed during moulding (see ‘method’ injection-molded rejection in claim 20) of the fastening portion (sleeve section 9).

Regarding claim 23, Ammann further teaches a method (see ‘method’ injection-molded rejection in claim 20 (examiner notes claim 23 is not dependent on claim 20)) for manufacturing a container lid (screw cap 7) as claimed in claim 12, comprising the steps of: 
  (a) introducing the laminated liner ([0014] lamination of the sealing film) comprising the upper layer (Figure 15, layer 27) and the releasably connected lower layer (Figure 15, layer 26) into 
      a mould cavity (Examiner notes that any molded part (i.e. screw cap) with a cavity definitely possesses a direct mold cavity in order to shape the part; as known by [0089] injection-molding; and further evidenced by applicant-disclosed “Stage 5…standard injection moulding system”, specification page 17, line 13; In addition, applicant does not show ‘a mould cavity’ in the drawings) 
         against or adjacent to a mould part (Following from the ‘mould cavity’ rejection above, the injection-mold process definitely includes ‘a mould part’; In addition, applicant does not show ‘a mould part’ in the drawings) corresponding to the closure panel (Figure 13, top section 8); and 
  (b) moulding said container lid such that said upper layer of said laminated liner is at least partially moulded into ([0075] sealing film is partially entrained as cap 7 with inner surface 21 is screwed down; entrained meaning ‘to incorporate into’, as in ‘take on the shape of’) said inside surface (inner surface 21) of said closure panel.

Regarding claim 24, Ammann further teaches use of the container lid as claimed in claim 1 on a food and beverage ingredient container (Figure 13, bottle 1; [0006] bottle containing milk; where milk is a beverage. Examiner further notes that a food container is a container capable of holding food, which this container reasonably does in light of [0003] protecting sterile contents).

Regarding claim 25, Ammann further teaches an ingredient container (see ‘ingredient container’ rejection in claim 24) suitable for food and beverage ingredients including the container lid as claimed in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 2715474 – cushioning layer removes with the cap upon unscrewing because of the adhesive wax in between, while the facing layer remains bonded to the container orifice (Figures 1 and 6, and col 1, line 66 to col 2, line 19)

US 6277478 – separable layers with raised cap rim (Figures 1-3 and col 4, line 50 to col 5, line 9)

US 20070007229 – Fig 6 and [0014]


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731